          Case 1:20-cv-10033-DPW Document 70 Filed 07/20/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
CONSERVATION LAW FOUNDATION, INC., )
                                           )
       Plaintiff,                          )
                                           )
v.                                         ) Case No. 1:20-cv-10033-DPW
                                           )
ACADEMY EXPRESS, LLC, DPV                 )
TRANSPORTATION, INC., and BOSTON          )
CHARTER BUS, LLC,                          )
      Defendants.                          )
__________________________________________)

 ACADEMY EXPRESS, LLC’S MOTION TO ENLARGE THE TIME ALLOWED TO
 RESPOND TO PLAINTIFF, CONSERVATION LAW FOUNDATION’S, MOTION TO
  BAR INFORMATION WITHHELD BY THE DEFENDANT AND TO BAR EXPERT
                             OPINIONS

       Defendant, Academy Express LLC (“Academy”) respectfully requests the Court permit it

an additional seven (7) days to respond to Plaintiff, Conservation Law Foundation’s (“CLF”),

Motion to Bar Information Withheld By the Defendant and to Bar Expert Opinions (“Motion to

Bar”) in accordance with the Rules. As grounds for this Motion, Academy states that its counsel

left for a preplanned vacation on the day CLF filed its Motion to Bar and is not due to return

until Monday July 26, 2021. Based on Local Rule 7.1, Academy’s response is presently due

Friday July 30, 2021. As a result, Academy requests the Court permit it an additional seven days

to file its opposition which, if granted, would be due August 6, 2021. The additional seven days

would permit counsel a full fourteen days as provided by Local Rule 7.1 to respond to CLF’s

Motion.
         Case 1:20-cv-10033-DPW Document 70 Filed 07/20/21 Page 2 of 3




                             BACKGROUND AND DISCUSSION

       On the afternoon of Friday July 16, 2021, Plaintiff Conservation Law Foundation

(“CLF”) filed its Motion to Bar Information Withheld By the Defendant, and to Bar Expert

Opinions. On the same afternoon, Academy’s counsel, Jon Cowen, began a preplanned vacation

in which he is not scheduled to return to work until July 26, 2021. The Motion seeks to have the

Court enter an order barring the Defendant from introducing certain factual information and

expert evidence which may serve as a basis for Academy’s defenses to CLF’s alleged violations

of the Clean Air Act and/or Massachusetts State Implementation Plan. Without getting into the

specifics of the Motion, CLF claims Academy wrongfully withheld or failed to produce certain

documentation and/or information it alleges was in Academy’s possession during the discovery

period which CLF believes is evidenced by Academy’s subsequent production of charts and

spreadsheets prepared in connection with expert disclosures that contain information CLF alleges

should have been produced previously.

       As Attorney Cowen has been Academy’s lead counsel in this matter since its inception,

is Academy’s only counsel who has been involved in matters related to Academy’s document

production and written discovery since the beginning of the case, has been the primary contact

with the client, and has attended and/or taken substantially all of the relevant depositions, his

factual knowledge and input are integral to prepare an Opposition to CLF’s Motion. In light of

the fact that CLF’s Motion seeks both monetary sanctions and requests the Court preclude

Academy from asserting affirmative defenses, Academy’s interests are substantially at stake and

justice requires permitting its counsel an ample opportunity to review CLF’s allegations and

prepare its response.
           Case 1:20-cv-10033-DPW Document 70 Filed 07/20/21 Page 3 of 3




         Accordingly, Academy respectfully requests this Honorable Court grant its Motion and

allow Academy an additional seven days up to August 6, 2021 to file an Opposition to CLF’s

Motion to Bar Information Withheld By the Defendant and to Bar Expert Opinions.



                                             Respectfully submitted,

                                             ACADEMY EXPRESS, LLC,
                                             By its attorneys,


                                             /s/ Adam C. Benevides
                                             Jon C. Cowen (BBO # 552961)
                                             jcowen@donovanhatem.com
                                             Adam C. Benevides (BBO # 673172)
                                             abenevides@donovanhatem.com
                                             DONOVAN HATEM LLP
                                             53 State Street, 8th Floor
                                             Boston, MA 02109
                                             Telephone: (617) 406-4511
                                             Facsimile: (617) 406-4501


                                 CERTIFICATE OF SERVICE

        I, Adam C. Benevides, hereby certify that on July 20, 2021, the foregoing document was
filed through the Court’s electronic filing system (“ECF”), by which means a copy of the filing
will be sent electronically to all parties registered with the ECF system.

                                             /s/ Adam C. Benevides
                                             Adam C. Benevides
22452.37//4843-6818-2514, v. 1
